Opinion,
Me. Justice Williams :
Eliza Yost died on November 20, 1887. She provided by her will for the pajonent of pecuniary legacies to several of her relatives, and, to enable her executor to pay them, she directed that her real and personal estate should be sold at public sale as soon after her death as it could conveniently be done. Among the legacies was one to the children of Levi B. Shengle and his wife, Margaret, of one thousand dollars each. Following the words of gift was a direction that the money should he “ paid to them, respectively, on arriving at the age of twenty-one years.” In case of the death of either before reaching full age, the share of the one so dying without leaving lawful issue was to go to the survivors. By a codicil, an additional sum of five hundred dollars was given to each of the children of the said Levi B. and Margaret Shengle. The residue of the estate was given to the Lutheran Ministerium, which.is made the residuary legatee. The executor converted the estate into money as directed, and settled his account, showing a fund in his hands for distribution under the will of $80,101.82. Plis account was confirmed on April 29, 1889, and an auditor appointed to make distribution. Two of the children of Levi and Margaret Shengle are yet minors, and the question now raised is over the interest on the money set apart to pay them their legacies, amounting, after the payment of the collateral inheritance tax, to $1,425 each.
The gift of the legacy is independent of the direction in regard to the time of payment to the legatees, and for that reason it is apparent that the testator intended that the legacies should vest. If the gift had been conditional upon the legatees reaching a given age, it would have been contingent: Moore v. Smith, 9 W. 403. But time was annexed to the payment over to the legatee, not to the legacy, and there is nothing to prevent the immediate vesting of the gift: Cooper v. Scott, 62 Pa. 139. In all cases where a vested legacy is given by a testator to one towards whom he stands in loco parentis, interest will be allowed tn aid of maintenance, although the legacy is in terms payable *435at a future day: Bowman’s App., 34 Pa. 19. . Accruing interest must go to the beneficiary under the particular legacy,.or to the residuary legatee, and the duty of maintenance growing out of the relation is itself sufficient to raise a presumption of intention in favor of the beneficiary. If the testator does not stand in loco parentis towards the legatee, the question of his intent in regard to the payment of interest must be gathered from the whole will: Bitzer v. Hahn, 14 S. & R. 232.
. The will of Eliza Yost imposes upon her executor the duty of settling her estate, and afterwards of acting as trustee for her legatees. After he had fully discharged his duties as executor, he held the legacies given to the Shengle children as their trustee, and is liable to them as such: Jacobs v. Bull, 1 W. 370. The estate being settled, the residue was properly payable to the residuary legatee, and when paid the duties of the executor were at an end. Thenceforward he was the trustee for those whose money remained in his hands, and the guardian of the cestuis que trust could call on him to account for accruing interest. There is nothing in the will to indicate a purpose on the part of the testatrix to keep her estate unsettled for the benefit of her residuary legatees, but, on the other hand, she directs that it be converted into money as soon as it can conveniently be done. This accomplished, the right to distribution follows, and the several legatees in their own right, or by their guardians or trustees, as the case may be, can call upon the executor to pay over the fund. If the executor holds any portion of it for those entitled, he becomes the trustee of such persons, and he must account for interest received to the persons entitled to the principal by which it is earned. He cannot, in the absence of a direction, or words that show a clear intent on the part of the testatrix, be held accountable to one cestui que trust for the body of the legacy, and to another for its earning.
This view of the subject is conclusive of the question before us. The residuary legatee is not entitled to the interest earned by the legacies to the children of Levi and Margaret Shengle since the settlement of the estate of the testatrix, but that goes to the legatees, following the fund that produced it. The guardian of the minors is the proper person to receive it, and if there is no guardian the trustee may be required to account *436to the legatees when they reach the age which entitles them to call upon him for payment.
The decree of the court below is therefore reversed, and the record remitted, that distribution may be made in accordance with this opinion.